*608MEMORANDUM ***
Simon Gonzalez Sevilla and Maria Dolores Ramon Sevilla petition for review of the Board of Immigration Appeals’ denial of their application for suspension of deportation.1 They claim that they are entitled to relief because the BIA did not notify them of the possibility of asking for “repapering” pursuant to the Illegal Immigration Reform and Immigrant Responsibility Act, § 309(c)(3), Pub.L. 104-208, 110 Stat. at 3009-626 and the proposed regulations thereunder. See Delegation of Authority to the Immigration and Naturalization Service To Terminate Deportation Proceedings and Initiate Removal Proceedings, 65 Fed.Reg. 71,273 (proposed Nov. 30, 2000) (to be codified at 8 C.F.R. §§ 240.80-82). We dismiss the petition.
Whatever the merits of their claim might be, an issue on which we do not opine, the fact remains that we lack jurisdiction over it because they never presented it to the BIA. See 8 U.S.C. § 1105a(c) (1994); Liu v. Waters, 55 F.3d 421, 425-26 (9th Cir.1995); Rashtabadi v. INS, 23 F.3d 1562, 1567 (9th Cir.1994); Vargas v. U.S. Dept. of Immigration & Naturalization, 831 F.2d 906, 907-08 (9th Cir.1987); see also 8 U.S.C. § 1252(d). Thus, we are constrained to dismiss the petition.
Petition DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.


. This case is governed by the transitional rules of the Illegal Immigration Reform and Immigrant Responsibility Act of 1996. See Socop-Gonzalez v. INS, 272 F.3d 1176, 1183 (9th Cir.2001); Kalaw v. INS, 133 F.3d 1147, 1150 (9th Cir.1997).